Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-4, 6-13, 15-17, 20-21, 23-24, and 27 are currently pending.

Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in Sweden on April 08, 2011. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month period was unintentional.  The petition to restore the right of priority must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such 
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 10, 2014 and December 17, 2020 have been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "fastening devices intended to secure the ramp plate vertically in said device" as recited in claim 6, lines 5-6  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

  Specification
The disclosure is objected to because of the following informalities: The use of the term "centre" in the specification should be in American English and read "center" in compliance with the USPTO.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Appropriate correction is required.

Claim Objections
Claims 1-2, 6, 12, 16, and 21-22 are objected to because of the following informalities: 
The recitation of "located in the longitudinal direction" in claim 2, line 4 is unclear. The examiner recommends modifying the limitation to read "extending in the longitudinal direction". 
Claim 6 recites the limitation "a vehicle (10)" in line 3 and “the vehicle (10)” in line 5. Reference number 10 was used in claim 1, lines 1-2 as “passenger cars (10)”. For consistency, the examiner recommends modifying “vehicle” to read “passenger car”. 
"a passenger car" in claim 16 should read "the passenger car"
"a passenger car" in claim 21, line 4, should read "the passenger car"
"a passenger car" in claim 22, line 2, should read "the passenger car"
The use of the term "centre" in the claims should be in American English and read "center" in compliance with the USPTO.
The recitation of "support upwards" in claim 12, line 2 is unclear. The examiner recommends  changing the limitation to read "vertical supports"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 11 recites the limitation “a locking device” in combination with a vertically adjustable bottom support in line 3. The level of predictability in the art does not enable the examiner to pick a proper “locking device” for the bottom supports (i.e. pins, screw/bolts, nuts, clamps, etc.), and therefore would require undue experimentation. Additionally, the breadth of the claims and the amount of direction provided by the inventor do not enable the examiner to determine whether the locking device locks the bottom support against vertical displacement, horizontal displacement, or both. 
Claim 17 recites the limitation “two railway bogies (60) carries the weight of the device”. The nature of the invention is to “optimize the number of passenger cars that can be loaded by volume in a container” (page 5, lines 18-19). Therefore, it is unclear to one of ordinary skill in the art how one would attach the two railway bogies to the device to withstand the massive vertical load from the passenger cars without deformation or breakages. The state of the prior art, along with the inventor’s disclosure, do not enable one of ordinary skill in the art to establish the type of connection between the device and the two bogies. Such would require undue experimentation for one of ordinary skill in the art when attempting to construct the claimed device. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8-9, 11, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of "or equivalent" in line 2 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The recitation of "or equivalent" is not defined by the claim, the specification does not define the structures which are “equivalent” to a passenger car.
The term "essentially" in claim 1, line 11 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6, line 2 recites "said fastening device comprising a removable ramp plate", but claim 6, lines 3-4 recites "said ramp plate comprises fastening devices (9)". It is unclear whether the two "fastening device" recited by the applicant should be interpreted as the same part. Reference number 9 is described in the specification as an "attachment point of the ramp plate" (page 13, lines 7-8). For examination purposes, the "fastening devices (9)" has been construed as "attachment points (9)". 
The "fastening devices intended to secure the ramp plate vertically in said device" as recited in claim 6, lines 5-6 is not shown in the Figures provided. 
Claim 8 recites the limitation "said ramp plate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said ramp plate” has been construed as “a ramp plate”. 
The recitation of "plate" in claim 9, line 4 is indefinite. It is unclear whether the applicant is referring to the "bottom plate" previously recited in claim 1, line 16 or the "removable ramp plate" previously recited in claim 6, line 2. For examination purposes, the "plate" has been construed as the "removable ramp plate".
Claim 11 recites the limitation "each of said bottom supports" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "each of said bottom supports" has been construed as "a plurality of bottom supports". 
Claim 27 recites "a fastening device" in line 4, but claim 27, lines 2-3 recites "said fastening device". It is unclear whether the two "fastening device" recited by the applicant should be interpreted as the same part. For examination purposes, the "fastening device" recited in claim 27, line 4 has been construed as "an attachment device" such as "straps, chains, ropes, cords, or wire" different from the "fastening device" recited in claim 21, line 5, that is being used to secure the passenger car to the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 13, 20-21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaekle et al. (US 3,661,098), in view of Fahland (US 2,567,328 A) and Budnick (US 8,371,236 B2).
Regarding claim 1, Jaekle teaches (Fig. 1 and 12): A device for transport and storage of passenger cars (40) comprising at least one two-dimensional framework (18, 19), at least one connecting element (annotated Fig. 12-13 below) positioned and attached in the third dimension perpendicular to said at least one two-dimensional framework (annotated Fig. 12-13 below), wherein said two-dimensional framework (18, 19) and said connecting element together form a framework body of said device, wherein the device further comprises at least one fastening device (Fig. 4) for vertical attachment and storage of a passenger car (40) so that the passenger car is arranged vertically (Fig. 1), wherein said framework body comprises a vertical center structure (18) along the center line of the device (Fig. 12), wherein said at least one fastening device (Fig. 4) is arranged towards said vertical center structure (18) so that a passenger car (40) is arranged in vertical direction. 
Jaekle does not explicitly teach that the bottom plate of the passenger car is facing the vertical center structure and the front end of the passenger car is facing upwards. However, Fahland teaches (Fig. 1-2): a passenger car (col. 5, line 21)  is arranged in vertical direction with the bottom plate of the passenger car (col. 5, line 21) facing said vertical center structure (26) and the front end of the passenger car facing upwards (Fig. 1-2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Jaekle to modify the positioning of the fastening device and the passenger car, as taught by Fahland, in order to effectively save the headspace of the rail vehicle. 
Jaekle does not explicitly teach that the cross-sectional shape of the framework body is limited to established maximum cross-sectional dimensions according to railway standard. However, Budnick teaches that “The side walls 116 or screens may be built to meet all dimensional requirements (e.g., inside length, inside width, between side posts and between panels) for rack structures, and meet or exceed requirements in accordance with AAR standard M-950-99" (Budnick, col. 5, line 66 - col. 6, line 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Jaekle to ensure that the framework body conform to the railway standards, as taught by Budnick. Doing so would ensure safe operation without interfering with or damaging existing railway structures. 
The fastening device is given its broadest reasonable interpretation and has been construed as the door portion 24 and all its components (shown in Fig. 4) for vertical attachment and storage of a passenger car so that the passenger car is arranged essentially vertically.

    PNG
    media_image1.png
    803
    517
    media_image1.png
    Greyscale

Regarding claim 2, Jaekle, Fahland, and Budnick teach the elements of claim 1, as stated above. Jaekle further teaches (Fig. 1 and 12): at least one two-dimensional framework (18, 19) is arranged substantially vertical in the lateral direction of the device (Fig. 12), and said connecting element (annotated Fig. 12-13 above) is located in the longitudinal direction. 
Regarding claim 3, Jaekle, Fahland, and Budnick teach the elements of claim 1, as stated above. Jaekle further teaches (Fig. 1 and 12): the length of said device in said longitudinal direction is larger than the width of the device in said lateral direction.
Regarding claim 4, Jaekle, Fahland, and Budnick teach the elements of claim 1, as stated above. Jaekle further teaches (Fig. 1 and 12): the shape of said two-dimensional framework (18, 19) has an upper section that is substantially arched. 
Jaekle does not explicitly teach that the upper arched section follow the railway standard. However, Budnick teaches that it is well known in the art to construct vehicles in accordance with AAR standards (Budnick, col. 5, line 66 – col. 6, line 3). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Jaekle to conform to the railway standards, as taught by Budnick, in order to ensure safe operation without interfering with or damaging existing railway structures. 
Regarding claim 6, Jaekle, Fahland, and Budnick teach the elements of claim 1, as stated above. Jaekle further teaches (Fig. 1 and 12): fastening device (Fig. 4) comprising a removable ramp plate (24) adapted to drive up a vehicle (40) with four wheels on, whereby said ramp plate (24) comprises attachment portions (42) intended to secure the ramp plate to the vehicle (40) and fastening devices (24B) intended to secure the ramp plate (24) vertically in said device (Fig. 12).
Regarding claim 13, Jaekle, Fahland, and Budnick teach the elements of claim 1, as stated above. Jaekle further teaches (Fig. 1 and 12): the periphery of the space created by said framework body is covered with walls or sheets (24).
Regarding claim 20, Jaekle, Fahland, and Budnick teach the elements of claim 1, as stated above. Jaekle further teaches (Fig. 1 and 12): the substantially vertical positioning allows a slope of between 0 and 45 degrees.
Regarding claim 21, Jaekle, Fahland, and Budnick teach the elements of claim 1, as stated above. 
Jackal further teaches: A method of transporting a passenger car in a device according to claim 1, the method comprising the steps of: position a passenger car (40) vertically in said device (Jaekle, col. 3, lines 65-73), secure said passenger car (40) with said attachment portion (42) so that the passenger car cannot move (Jaekle, col. 3, lines 56-64), transporting said device from one location to another (Jaekle, col. 4, lines 4-6), and remove said passenger car from said device (Jaekle, col. 4, lines 4-6).
Regarding claim 23, Jaekle, Fahland, and Budnick teach the elements of claim 1 and the methods of claim 21, as stated above. Jackal further teaches: the step of positioning a passenger car vertically in said device is preceded by a step to secure the passenger car in a ramp plate (Jaekle, col. 3, lines 54-73).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaekle et al. (US 3,661,098), in view of Fahland (US 2,567,328 A), Budnick (US 8,371,236 B2), and Larson (US 5,220,870 A).
Regarding claim 10, Jaekle, Fahland, and Budnick teach the elements of claim 1, as stated above. Jaekle does not explicitly teach a bottom support intended to carry the device and its contents. However, Larson teaches (Fig. 1-4): a bottom support (5) in intended to carry a hauling vehicle (2) and its contents. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Jaekle to attach bottom supports to the underframe structure, as taught by Larson, in order to facilitate the transition between bimodal transportation combinations such as railway/highway transportation.  Doing so would also allow the device to be supported at a desired height during the assembly process of the bogies. 
Claims 12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaekle et al. (US 3,661,098), in view of Fahland (US 2,567,328 A), Budnick (US 8,371,236 B2), and Coppel (US 3,499,694).
Regarding claim 12, Jaekle, Fahland, and Budnick teach the elements of claim 1, as stated above. Jaekle does not explicitly teach that the device comprises vertical supports, adapted to carry another container or weight. However, Coppel teaches (Fig. 4): vertical supports (9, 10) adapted to carry another container or weight (4). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Jaekle to include the vertical supports adaptable to another container, as taught by Coppel, in order to improve loading efficiency and allow more passenger cars to be loaded onto the railway vehicle. 
Regarding claim 15, Jaekle, Fahland, Budnick, and Georges teach the elements of claim 12, as stated above. Jaekle further teaches (Fig. 1):  said device comprises one door (24) for each passenger car (40).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaekle et al. (US 3,661,098), in view of Fahland (US 2,567,328 A), Budnick (US 8,371,236 B2), and Lamb et al. (US 4,938,643 A).
Regarding claim 17, Jaekle, Fahland, and Budnick teach the elements of claim 1, as stated above. Jaekle further teaches (Fig. 1): two removable bogies in the longitudinal direction of the device to carry the weight of the device. Jaekle does not explicitly teach that the two bogies are connected to each of the ends of the device. 
However, Lamb teaches (Fig. 1): two removable railway bogies (40, 42) adapted to be connected to each of the ends of a device (10) in the longitudinal direction of the device (Fig. 1), so that said two railway bogies (40, 42) carries the weight of the device (10). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Jaekle to include the two removable railway bogies to be connected to each end of the device, as taught by Lamb, in order to lower the railcar storage compartment to a level between bogies, rather than on top of the bogies, and thereby increase the storage capacity within the allowable height of the railcar. 
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaekle et al. (US 3,661,098), in view of Fahland (US 2,567,328 A), Budnick (US 8,371,236 B2), and Barry (US 7,637,217 B2).
Regarding claim 24, Jaekle, Fahland, and Budnick teach the elements of claim 21, as stated above. Jaekle further teaches the step of positioning a passenger car (40) vertically on the device (Jaekle, col. 3, lines 65-73; Fig. 12). Jackal does not explicitly teach using a winch to do so. However, Barry teaches (Fig. 2): a winch (33) dedicated to pull up a passenger car on a ramp plate. (Barry, col. 2, lines 41-44). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Jaekle to include a winch for pulling the passenger car into a vertical position, as taught by Barry, in order to mechanically control the position of the ramp and produce a mechanical advantage when lifting and lowering the ramp.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaekle et al. (US 3,661,098), in view of Fahland (US 2,567,328 A), Budnick (US 8,371,236 B2), and Jones (US 3,182,610 A).
 Regarding claim 27, Jaekle, Fahland, and Budnick teach the elements of claim 21, as stated above. Jackal does not explicitly teach that the step of securing said passenger car with said fastening device comprises clamping the chassis and/or the wheels of the passenger car with a fastening device selected from the group consisting of: straps, chains, ropes, cords or wire. However, Jones teaches (Fig. 3): securing a passenger car (14) with a fastening device (Fig. 3) comprises fastening the wheels of the passenger car with a fastening device (chain 28). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Jaekle to secure the passenger car (40) to the ramp plate (24) using an attachment device such as a chain (28) to further strengthen the connection between the vehicle and the ramp plate and provide insurance in case an existing connection fails.





Allowable Subject Matter
Claims 7-9, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7 and its depending claims 8, 11, and 16, the prior art fails to teach that the vertical center structure is pivotal around its horizontal center line. While Fahland teaches a pivotal rack 26 that may be interpreted as the vertical center structure, modifying the device from Jaekle with a pivotal vertical center structure, as taught by Fahland, would interfere with the intended loading operation of Fahland. Fahland teaches that the vehicle bodies would be horizontally positioned on the rack and bolted in place (Fahland, col. 5, lines 36-39). Such a loading condition would interfere with the roof of the device taught by Jaekle.  
Regarding, claim 9 the prior art fails to teach that the hinge can be lowered so the opposite end of the ramp plate has contact with the ground. While Jackal teaches hinges 28, the examiner finds no obvious reason to modify the device such that the hinges can be lowered for the opposite end of the ramp plate to contact the ground. Such a modification would require improper hindsight reasoning. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-3752085-A: Teaches a rail car carrying passenger vehicles, with doors that serve as ramps and keeper members 52 as attachment points
US-3788238-A: Teaches a locking track in the form of an inwardly facing channel 16 is juxtaposed to each track 14 and a tie down mechanism, indicated generally by 18 cooperates with the tracks 16 for locking the automobiles 12 in place.
US-3802354-A: Teaches vertical mounting support for cars, truss frame 10 and brackets 30 for fastening automobile to truss frame.
US-3844424-A: Teaches a rail car for transporting automobiles, with a ramp plate, engaging hook means with lock bolts to positively lock the autos to the doors. 
US-3896741-A: Teaches a pivotal door/ramp for vehicles and a locking mechanism from car to ramp.
US-5899646-A: Teaches framework, vertical center structure (14), and winches as a securement system for loads.
US-6205932-B1: Teaches railway truck with frame 56 and ramp for loading passenger vehicles.
US-6612793-B2: Teaches a center beam car with a main center sill for loading cargo and a winch to strap cargo.
US-20080141897-A1: Teaches a counterbalance apparatus 22 (Fig. 2);  the horizontal support beams 48 support the portion of the weight of the hinged end portion 20 and any automobiles 18 or other cargo carried on the hinged end portion 20 in excess of the weight supported by the counterbalance apparatus 22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617